Exhibit 10.2
 
INCENTIVE BONUS AGREEMENT
 
THIS INCENTIVE BONUS AGREEMENT (the “Agreement”), dated this 30th day of April,
2010, by and between BIGLARI HOLDINGS INC., an Indiana corporation
(“Company”), and SARDAR BIGLARI (“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the parties hereto desire to enter into this Incentive Bonus Agreement
to define and set forth the terms and conditions of certain compensation to be
paid to Executive by Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by Company and Executive as
follows:
 
1.    Employment.  Executive is currently the Chairman and Chief Executive
Officer of Company.  The terms and provisions of this Agreement shall apply
during the term of employment of Executive with Company and for such periods
after such term of employment as provided herein.  Executive’s employment with
Company is at-will and nothing contained herein shall be deemed to create any
other employment relationship between Company and Executive.
 
2.    Compensation and Other Benefits.  Subject to the provisions of this
Agreement, Company shall pay and provide the following compensation to Executive
(together with Executive’s annual base salary, the “Cash Compensation”):
 
(a)     Incentive Compensation.
 
(i)    Company shall pay to Executive, determined as of the last day of each
fiscal year of Company (including any fiscal year in which any of the events set
forth in Section 4(a) occur) (“Incentive Compensation Calculation Date”),
incentive compensation equal to the Incentive Compensation Amount (as defined
below) as of such Incentive Compensation Calculation Date; provided, however,
that no duplicate Incentive Compensation Amount shall be paid to Executive in
any fiscal year.  The Incentive Compensation Amount shall be paid to Executive
as promptly as practicable after each Incentive Compensation Calculation Date,
and in no event later than 75 days thereafter (the “Payment Date”), subject to
Section 6(c).  The “Incentive Compensation Amount” means the amount computed
(subject to proration with respect to any fiscal year during the term of this
Agreement in which any of the events set forth in Section 4(a) occurs,
determined based on the date of such event) using the following formula where
“x” equals 1.05 (subject to proration for the 2010 fiscal year and any short
fiscal year during the term of this Agreement) and “n” equals the number of
years between the most recent Incentive Compensation Calculation Date and the
Incentive Compensation Calculation Date on which the High Water Mark was
achieved:
 
(0.25)(New Book Value - ((High Water Mark)(x)n))
 
(ii)    “Book Value” equals the amount of Total Shareholders’ Equity as set
forth in the Consolidated Statement of Financial Position of the Company,
prepared in accordance with the accounting principles adopted by Company (as set
forth in the Company’s Annual Report on Form 10-K for the applicable fiscal
year), as of the applicable Incentive Compensation Calculation Date.  Book Value
as of the applicable Incentive Compensation Calculation Date shall be determined
by reference to the consolidated net income and other comprehensive income of
the Company, and appropriate adjustments to such Book Value shall be made for
any dividends, shares issuances or buybacks and other factors in accordance with
Exhibit A hereto (but Book Value for the next succeeding Incentive Compensation
Calculation Date shall not reflect such prior adjustments).  The computations
and procedures required to calculate Book Value, including without limitation,
any accounting procedures used to implement any adjustments, allocations and
other matters, shall be made in such reasonable manner as the Company in good
faith shall determine to be appropriate and in accordance with Exhibit A hereto,
and shall be subject to the approval of the Governance, Compensation and
Nominating Committee (the “Committee”) of the Board of Directors of the Company
(the “Board”).
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)    “New Book Value” equals the Book Value as the most recent Incentive
Compensation Calculation Date.
 
(iv)    “High Water Mark” equals the highest Book Value after reduction for the
Incentive Compensation Amount then paid, as of any preceding Incentive
Compensation Calculation Date (but without giving effect to any adjustments made
with respect to such Incentive Compensation Calculation Date).  In the case of
the first Incentive Compensation Calculation Date, such High Water Mark shall
mean the Book Value as of July 7, 2010.
 
(b)    New Book Value and the Incentive Compensation Amount with respect to each
Incentive Compensation Calculation Date shall be determined by the Chief
Financial Officer of Company in accordance with Section 2(a) and shall be
subject to the approval of the Committee.  Company shall deliver to Executive,
following approval by the Committee and within forty-five (45) days after the
applicable Incentive Compensation Calculation Date, a statement (the “Incentive
Compensation Statement”) setting forth the New Book Value and Incentive
Compensation Amount with respect to such Incentive Compensation Calculation Date
and showing its calculations in reasonable detail.  Executive shall have a
period of ten (10) days after the date on which the Incentive Compensation
Statement is delivered to him (the “Incentive Compensation Review Period”) to
review the Incentive Compensation Statement, during which period Executive shall
have access to the relevant books and records of Company.  If Executive objects
to the calculation of the New Book Value or the Incentive Compensation Amount as
set forth on such Incentive Compensation Statement, Executive shall so inform
Company in writing (the “Incentive Compensation Objection”) on or before the
last day of the Incentive Compensation Review Period, setting forth in
reasonable detail the basis of the Incentive Compensation Objection and the
adjustments to New Book Value and/or the Incentive Compensation Amount which
Executive believes should be made.  In the event that an Incentive Compensation
Objection is not delivered to Company on or before the last day of the Incentive
Compensation Review Period, Executive shall be deemed to have agreed to the
Incentive Compensation Statement.  In the event that an Incentive Compensation
Objection is delivered to Company on or before the last day of the Incentive
Compensation Review Period, Company, through the Committee, and Executive shall
attempt in good faith to reach an agreement with respect to any matters in
dispute.  If Company and Executive are unable to resolve all of their
differences within five (5) days after delivery of the Incentive Compensation
Objection to Company, they shall refer their remaining differences to a
nationally recognized independent public accounting firm mutually agreed upon by
the Committee and Executive, which may be Company’s independent registered
public accounting firm (the “Accountants”).  The Accountants shall, based on
those items as to which Company and Executive have agreed and the Accountants’
determination regarding those items in dispute, make a recommendation as to the
New Book Value and Incentive Compensation Amount with respect to the applicable
Incentive Compensation Calculation Date within fifteen (15) days after
submission of the dispute to the Accountants, but in no event later than two (2)
business days prior to the Payment Date.  The Accountants’ determination shall
be set forth in writing.  Company shall pay the fees of the Accountants in
connection therewith.  The Committee shall consider the recommendation of the
Accountants, but the Committee’s final determination shall be conclusive and
binding upon the parties hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
3.    Purchase of Company Stock.  Executive shall use an amount equal to 30% of
the amount payable to Executive pursuant to Section 2 hereof (such amounts
payable pursuant to Section 2, “Incentive Payments”), without regard to any
taxes that may be withheld pursuant to Section 6(c) hereof, to purchase shares
of Company’s common stock (the “Shares”).  Executive shall purchase the Shares
on the open market within 120 calendar days of receipt of any Incentive
Payments, provided that if the Executive is restricted from buying the Shares
for at least 90 calendar days of such 120 calendar days pursuant to Company’s
insider trading policy, Executive will use his reasonable best efforts to
purchase the Shares as promptly thereafter as practicable, subject to any
restrictions imposed by Company’s insider trading policy. Executive shall be
required to hold the Shares for a minimum of three (3) years from the date of
purchase, unless one of the events set forth in Section 4(a) occurs.  Executive
shall notify Company upon his purchase of any Shares pursuant to this
provision.  The Committee and Executive shall work together in good faith to
establish appropriate procedures to implement and monitor compliance with the
provisions of this Section 3, which may include, without limitation, placing
stop transfer instructions with respect to such Shares or holding such Shares in
a custodial account.
 
4.    Purchase Option.
 
(a)    If, on or prior to the third anniversary of this Agreement (the “Option
Expiration Date”), (i) there is a “Change in Control” (as defined below), (ii)
Executive is terminated by Company without “Cause” (as defined below) or (iii)
Executive resigns from his employment with Company for “Good Reason” (as defined
below), Executive shall have the option, exercisable by written notice to
Company given within 30 days after the occurrence of any such event, to purchase
Biglari Capital Corp. from Company for a purchase price (the “Purchase Option
Price”) equal to the sum of (x) the Adjusted Capital (as defined in the Amended
and Restated Agreement of Limited Partnership, dated as of July 1, 2002, of The
Lion Fund, L.P., as the same may be amended (the “Partnership Agreement”))
balance, if any, of Biglari Capital Corp., in its capacity as general partner of
The Lion Fund, L.P., as of the Purchase Option Closing Date (as defined below),
plus (y) the total Incentive Reallocation (as defined in, and calculated in
accordance with Section 5.02 of, the Partnership Agreement) for the period from
January 1 of the year in which such event occurs through the close of business
on the Purchase Option Closing Date (the “Purchase Option”).  If, and to the
extent that, Company shall have received distributions from Biglari Capital
Corp. in respect of such Adjusted Capital balance or Incentive Reallocation
prior to the date of purchase, the amount to be paid to Company pursuant to the
immediately preceding sentence is to be reduced by the amount of such prior
distributions.  The closing of such purchase shall take place on a date mutually
agreeable to Company and Executive, but in no event later than 30 days after
Executive’s exercise of the Purchase Option (the “Purchase Option Closing
Date”).  On the Purchase Option Closing Date, Company shall deliver the
certificate or certificates representing the shares of capital stock of Biglari
Capital Corp., duly endorsed in blank for transfer or accompanied by a separate
stock power duly executed in blank for transfer, against payment therefor by
wire transfer of immediately available funds.  Company shall convey such shares
to Executive free and clear of all liens, claims and encumbrances.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)    “Change in Control” means (i) the consummation of a merger or
consolidation of Company with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s issued shares or securities outstanding immediately after
such merger, consolidation or other reorganization is owned, directly or
indirectly, by persons who were not shareholders of Company immediately prior to
such merger, consolidation or other reorganization; (ii) the sale, transfer or
other disposition of all or substantially all of Company’s assets; (iii) the
replacement of a majority of the Board over a two-year period from the directors
who constituted the Board at the beginning of such period, and such replacement
shall not have been approved by a vote of at least a majority of the Board then
still in office who either were members of the Board at the beginning of such
period or whose election as a member of the Board was previously so approved;
(iv) any transaction as a result of which any person, other than Executive or
his affiliates, is the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of Company representing at least 50% of the total voting power
represented by Company’s then outstanding voting securities.
 
(c)    “Cause” means (i) Executive is convicted of a felony involving moral
turpitude or (ii) Executive is guilty of willful gross neglect or willful gross
misconduct in carrying out his duties, resulting, in either case, in material
economic harm to Company.
 
(d)    “Good Reason” means the occurrence of any of the following without
Executive’s prior written consent: (i) a material reduction in Executive’s
salary unless such reduction is in connection with a company-wide reduction in
officers’ salaries; (ii) a material diminution in Executive’s duties, or the
assignment to Executive of duties materially inconsistent with his authority,
responsibilities and reporting requirements; (iii) the failure of the Board or a
committee thereof to nominate Executive for election to the Board, Chairman of
the Board and Chief Executive Officer, (iv) Company or the Board requires
Executive to relocate his principal place of employment to a location other than
San Antonio, Texas unless such relocation is temporary or the result of exigent
circumstances; (v) the failure of Company to obtain the assumption in writing of
its obligations to perform this Agreement by any successor to all or
substantially all of the business or assets of Company not later than the
effective date of such transaction; or (vi) a material breach of this Agreement
by Company.  In the event that Executive elects to terminate his employment for
Good Reason, he shall notify Company in writing of the grounds for such
termination within thirty (30) calendar days of the commencement of such
condition and Company shall have thirty (30) calendar days from receipt of such
notice to cure such condition.
 
(e)    In the event Executive exercises the Purchase Option, Company shall
provide to Executive a good faith estimate of the Purchase Option Price, which
estimate shall be prepared as of the close of business on a date that is no more
than three (3) business days prior to the Purchase Option Closing Date (the
“Estimated Purchase Option Price”).  The purchase price payable on the Purchase
Option Closing Date shall be based on the Estimated Purchase Option Price.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)    Company shall deliver, or cause to be delivered, to Executive, within
twenty (20) days after the Purchase Option Closing Date, a statement (the
“Purchase Option Statement”) setting forth the Purchase Option Price and showing
its calculations in reasonable detail.  Executive shall have a period of ten
(10) days after the date on which the Purchase Option Statement is delivered to
him (the “Purchase Option Review Period”) to review the Purchase Option
Statement, during which period Executive shall have access to the relevant books
and records of Company.  If Executive objects to the calculation of the Purchase
Option Price as set forth on such Purchase Option Statement, Executive shall so
inform Company in writing (the “Purchase Option Objection”) on or before the
last day of the Purchase Option Review Period, setting forth in reasonable
detail the basis of the Purchase Option Objection and the adjustments to the
Purchase Option Price which Executive believes should be made.  In the event
that a Purchase Option Objection is not delivered to Company on or before the
last day of the Purchase Option Review Period, Executive shall be deemed to have
agreed to the Purchase Option Statement.  In the event that a Purchase Option
Objection is delivered to Company on or before the last day of the Purchase
Option Review Period, Company and Executive shall attempt in good faith to reach
an agreement with respect to any matters in dispute.  If Company and Executive
are unable to resolve all of their differences within ten (10) days after
delivery of the Purchase Option Objection to Company, they shall refer their
remaining differences to the Accountants.  The Accountants shall, based on those
items as to which Company and Executive have agreed and the Accountants’
determination regarding those items in dispute, finally determine the Purchase
Option Price within twenty (20) days after submission of the dispute to the
Accountants.  The Accountants’ determination shall be set forth in writing and
shall be conclusive and binding upon the parties hereto, absent manifest
error.  Company shall pay the fees of the Accountants in connection therewith.
 
(g)    The “Final Purchase Option Price” shall be (i) if no Purchase Option
Objection is sent to Company prior to the end of the Purchase Option Review
Period, the Purchase Option Price set forth on the Purchase Option Statement
delivered by Company, (ii) if a Purchase Option Objection is made but finally
determined between Company and Executive prior to referring any such dispute to
the Accountants, the Purchase Option Price so finally determined; and (iii) if a
Purchase Option Objection is sent to the Accountants, the Purchase Option Price
finally determined by the Accountants.
 
(h)    If the Final Purchase Option Price is greater than the Estimated Purchase
Option Price, then Executive shall pay the amount of such excess to Company
within five (5) business days after the determination of the Final Purchase
Option Price.  If the Final Purchase Option Price is less than the Estimated
Purchase Option Price, then Company shall pay the amount of such difference to
Executive within five (5) business days after the determination of the Final
Purchase Option Price.
 
 
5

--------------------------------------------------------------------------------

 
 
5.    Severance Payment.
 
(a)    If the Purchase Option is not exercised by Executive pursuant to Section
4 on or prior to, and expires on, the Option Expiration Date, then, upon the
occurrence of any of the events set forth in Section 4(a), Executive will be
entitled to receive a payment (the “Severance Payment”) equal to 299% of the
average annual Cash Compensation paid to Executive since the date of this
Agreement, payable sixty (60) days after the occurrence of such event (the
“Severance Payment Date”).  Notwithstanding the foregoing, if all or any portion
of the Severance Payment, either alone or together with other payments and
benefits which Executive receives or is then entitled to receive from Company or
otherwise, would constitute a “parachute payment” within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”) (or a similar
or successor provision), Company shall reduce such Severance Payment hereunder
to the extent necessary so that no portion of the Severance Payment shall be
subject to the excise tax imposed by Section 4999 of the Code (or a similar or
successor provision).  In no event shall Executive be entitled to receive more
than one Severance Payment hereunder.
 
(b)    The determination of whether the Severance Payment shall be reduced as
provided in Section 5(a) and the amount of any such reduction (the “Severance
Payment Reduction”) shall be made by the Chief Financial Officer of Company and
shall be subject to the approval of the Committee.  Company shall deliver to
Executive, following approval by the Committee and within ten (10) days after
the occurrence of any of the events set forth in Section 4(a) entitling
Executive to receive the Severance Payment, a statement (the “Severance Payment
Statement”) setting forth the Severance Payment Reduction and its determination
thereof in reasonable detail.  Executive shall have a period of ten (10) days
after the date on which the Severance Payment Statement is delivered to him (the
“Severance Payment Review Period”) to review the Severance Payment Statement,
during which period Executive shall have access to the relevant books and
records of Company.  If Executive objects to the Severance Payment Reduction or
the calculation thereof as set forth on such Severance Payment Statement,
Executive shall so inform Company in writing (the “Severance Payment Objection”)
on or before the last day of the Severance Payment Review Period, setting forth
in reasonable detail the basis of the Severance Payment Objection.  In the event
that a Severance Payment Objection is not delivered to Company on or before the
last day of the Severance Payment Review Period, Executive shall be deemed to
have agreed to the Severance Payment Statement.  In the event that a Severance
Payment Objection is delivered to Company on or before the last day of the
Severance Payment Review Period, Company, through the Committee, and Executive
shall attempt in good faith to reach an agreement with respect to any matters in
dispute.  If Company and Executive are unable to resolve all of their
differences within ten (10) days after delivery of the Severance Payment
Objection to Company, they shall refer their remaining differences to the
Accountants.  The Accountants shall, based on those items as to which Company
and Executive have agreed and the Accountants’ determination regarding those
items in dispute, make a recommendation as to the Severance Payment Reduction,
if any, within twenty (20) days after submission of the dispute to the
Accountants, but in no event later than two (2) business days prior to the
Severance Payment Date.  The Accountants’ determination shall be set forth in
writing.  Company shall pay the fees of the Accountants in connection
therewith.  The Committee shall consider the recommendation of the Accountants,
but the Committee’s final determination shall be conclusive and binding upon the
parties hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
6.    General Provisions.
 
(a)    Release.  Executive covenants and agrees that he shall not be entitled to
the Severance Payment unless Executive unconditionally releases, within sixty
(60) days after the date of the event giving rise to payment of the Severance
Payment, Company and its subsidiaries and affiliates, and their respective
directors, officers, employees and stockholders, or any of them, from any and
all claims, liabilities or obligations under any severance or termination
arrangements of Company or any of its subsidiaries or affiliates.
 
(b)    Shareholder Vote.  No Incentive Payments under this Agreement shall be
made to Executive prior to the approval of this Agreement in a separate vote by
a majority vote of Company’s shareholders in accordance with the procedures set
forth in Treasury Regulation Section 1.162-27(e)(4).  In the event that
shareholder approval is not obtained at the first meeting of shareholders at
which approval of this Agreement is submitted for shareholder approval, this
Agreement shall terminate immediately and be of no further force or effect.  It
is the express intention of the parties that Incentive Payments to be made to
Executive constitute “qualified performance based compensation” for purposes of
Section 162(m) of the Code.  This Agreement is intended to comply with the
requirements of Treasury Regulations Section 1.162-27 and shall be interpreted
and administered in accordance therewith.
 
(c)    Tax Withholding; Section 409A.  All amounts paid to Executive hereunder
shall be subject to all applicable federal, state and local wage
withholding.  This Agreement is intended to comply with the requirements of
Section 409A of the Code (“409A”) and shall in all respects be administered in
accordance with 409A.  All payments not otherwise exempt from 409A which are to
be made after a termination of employment under this Agreement may only be made
after a “separation from service” under 409A.  If upon Executive’s “separation
from service” (within the meaning of 409A) from Company, Executive is then a
“specified employee” (as defined by and determined in accordance with 409A),
then solely to the extent necessary to comply with 409A and avoid the imposition
of taxes under 409A, Company shall defer payment of “nonqualified deferred
compensation,” subject to 409A, which is payable as a result of and would
otherwise be paid within six (6) months following such separation from service,
until the earlier of (a) the first business day of the seventh month after
Executive’s separation from service, or (b) ten (10) days after Company receives
written notice of Executive’s death.  All such delayed payments shall be paid in
a lump sum without accrual of interest.  To the extent permissible by law, each
payment and each installment described in this Agreement shall be considered a
separate payment from each other payment or installment for purposes of 409A.
 
(d)    Notices.  Any notice hereunder by either party to the other shall be
given in writing by personal delivery, or certified mail, return receipt
requested, or overnight courier, or facsimile, in any case delivered to the
applicable address set forth below:
 
(i) To Company:
 
Biglari Holdings Inc.
175 East Houston Street, Suite 1300
San Antonio, Texas  78205
Attention:   Chief Financial Officer
                                                                     Chairman of
Governance, Compensation and
                                                                     Nominating
Committee
Facsimile:    (317) 633-4105
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) To Executive:
 
Sardar Biglari
9311 San Pedro Avenue, Suite 1440
San Antonio, Texas  78216
Facsimile:    (210) 344-3411
 
or to such other persons or other addresses as either party may specify to the
other in writing.  Any such notice shall be deemed to have been given upon
receipt.
 
(e)    Representation by Company.  Company represents that (i) the execution of
this Agreement and the provisions herein have been duly authorized by Company,
including, where necessary, by the Board and the Committee, (ii) the execution,
delivery and performance of this Agreement does not violate any law, regulation,
order, decree, agreement, plan or corporate governance document of or applicable
to Company, and (iii) upon the execution and delivery of this Agreement, it
shall be the valid and binding obligation of Company enforceable in accordance
with its terms.
 
(f)    Assignment; Assumption of Agreement.  No right, benefit or interest
hereunder shall be subject to assignment, encumbrance, charge, pledge,
hypothecation or setoff by Executive in respect of any claim, debt, obligation
or similar process, except by will or by the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by Executive’s legal personal representatives.  This Agreement shall be binding
upon and shall inure to the benefit of Company, its successors and
assigns.  Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, operation of law or otherwise) to
all or substantially all of the business or assets of Company to assume
expressly and to agree to perform this Agreement in the same manner and to the
same extent that Company would be required to perform it if no such succession
or assignment had taken place.  The term “Company” as used herein shall include
any such successors and assigns.
 
(g)    Amendment.  No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, modification, waiver or discharge is
agreed to in writing and signed by the parties hereto.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
 
(h)    Severability.  If any term or provision hereof is determined to be
invalid or unenforceable in a final court or arbitration proceeding, (i) the
remaining terms and provisions hereof shall be unimpaired and (ii) the invalid
or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.
 
 
8

--------------------------------------------------------------------------------

 
 
(i)    Governing Law and Arbitration.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Indiana, without giving
effect to that body of law relating to choice of laws.  Any controversy, dispute
or claim between the parties relating to this Agreement shall be resolved by
binding arbitration in Indiana, in accordance with the rules of the American
Arbitration Association.
 
(j)    Entire Agreement.  This Agreement contains the entire agreement of
Executive, Company and any predecessors or affiliates thereof with respect to
the subject matter hereof and all prior agreements, term sheets, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof are superseded hereby.
 
(k)    Counterparts.  This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.
 
[Signature page follows]
 
 
9

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.
 

 
BIGLARI HOLDINGS INC.
     
By:
/s/ Duane E. Geiger
   
Name:
Duane E. Geiger
   
Title:
Interim Chief Financial Officer






 
EXECUTIVE
     
/s/ Sardar Biglari
   
Sardar Biglari
 

 

 
 
10

--------------------------------------------------------------------------------

 
 